I am sorry I cannot concur. I think the legislature intended to, and did by its language, carve out of the general provisions prohibiting advertising as to alcoholic beverages — which term included light beers — that particular kind of alcoholic beverage known as light beer. And I think such carving out from the prohibition was not only as to those sorts of advertising which were not specifically mentioned as being included in all advertising but as to all types of advertising. An illustration as to where the reasoning of the court would lead is as follows: Let us suppose that the language read: "This provision shall be construed to prohibit the use of all electric or illuminated signs, contrivances or device, signboard, billboard, or other display signs, newspapers, magazines, pamphlets, leaflets, programs, and to prohibit the use of any other printed or display means of inducing persons to buy alcoholic beverages, or enter places where alcoholic beverages are sold." (I think all advertising would be to induce people to buy.) Would the opinion then say that the proviso "that advertising of light beer shall be permitted under such regulation as the commission may make" would apply only to sound trucks or radio which would be about the only two means not named?
I think the responsibility is on the legislature. We should leave it there. The last proviso, in part inconsistent with the preceding proviso, was tacked on to the draft of the bill presented to the legislature. Whatever the motive, if the legislature detracted from the salutary purposes of the *Page 464 
act, it must stand responsible to the people. The courts cannot, by a forced construction, save those purposes to the people against the expressed will of the legislature. I think the Liquor Commission was without power to prohibit any sort of advertising of light beers. It could regulate the content of the advertisements so as to include matters in themselves offending against public morals and decency or perhaps to the extent set out in (d) of its regulations. I need not come to any definite conclusion as to the nature of the matter which might be excluded. Also, perhaps the Commission may to some extent regulate the size and place of advertisement. Those are themselves to some extent prohibitions but there can be no regulation without some prohibition. But the Commission cannot altogether prohibit billboard advertising in the face of the last proviso italicized in the prevailing opinion. For reasons herein set out, I dissent.